Citation Nr: 0812337	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  00-04 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New York, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had active service from October 1964 to June 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 RO rating decision 
that denied service connection for PTSD.  In February 2007, 
the Board remanded this appeal for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e. under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  

The veteran claims service connection for PTSD based on 
alleged stressors in Vietnam.  His service personnel records 
indicate that he was not awarded decorations evidencing 
combat.  Such records reflect that he had 10 months and 
twenty days of foreign and/or sea service and that he served 
in Vietnam with the 266th U.S. Army Band as a cornet player.  
His occupational specialty was listed as a cornet or trumpet 
player.  His service medical records do not show treatment 
for any psychiatric problems including PTSD.  

Post-service private and VA treatment records show treatment 
for disorders including PTSD.  

As noted in the February 2007 Board remand, the veteran has 
reported various stressors.  For example, in a July 1997 
response to a PTSD questionnaire, he reported that following 
a July 1965 absent without leave (AWOL) incident, he was 
abused at Fort Dix, New Jersey while with the 19th Army Band.  
The veteran alleged that after a suicide attempt he was taken 
to the stockade where he was locked up unclothed and suffered 
daily beatings.  

In an October 1999 statement, the veteran reported that he 
was exposed to stand off and sapper attacks when he was 
stationed at Tan Son Nhut base.  Additionally, in a May 2003 
response to a PTSD questionnaire, the veteran reported that 
he was assigned to the 266th U.S. Army Band from March 1966 
to March 1967 and that he was exposed to stand off and sapper 
attacks and involved in a firefight.  The veteran's service 
personnel records show that he served in Vietnam from 
September 1966 to September 1967.

In an October 1998 response to a request by the RO, the U.S 
Armed Services Center for Research of Unit Records (USASCRUR) 
indicated that a unit history of the 266th Army Band stated 
that it arrived in the Republic of Vietnam on November 26, 
1965 and was assigned to Headquarters, Special Troops.  
USASCRUR indicated that the 266th Army Band performed over 
384 musical commitments before the Vietnamese and the 
American audiences during the period from December 1, 1965 to 
March 31, 1966.  It was noted that the history did not 
mention any combat activities involving the 266th Army Band.  
It was also reported, however, that records indicated that 
standoff and sapper attacks against the area of Tan Son Nhut 
occurred on April 13, 1966 and December 3 and 4, 1966.  

The Board notes that the veteran has alleged that he was 
present when such attacks occurred at Tan Son Nhut base.  The 
Board observes that a mortar attack on one's unit may be 
accepted as a stressor event that could be verified and, in 
some cases, form the basis of a PTSD diagnosis.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002).  Therefore, 
the October 1998 response from the USASCRUR essentially 
verifies one of the veteran's alleged stressors.  

The Board observes that the veteran was last afforded a VA 
examination in June 1997.  There is no indication that the 
veteran's claims file was reviewed pursuant to the 
examination.  It was noted that during his time in Vietnam, 
the veteran described a firefight in which a mortar went off 
nearby and threw him to the ground with such force that he 
suffered a concussion.  The veteran did not specifically 
refer to any sapper attacks at Tan Son Nhut.  The diagnosis 
was PTSD.  

The Board notes that the veteran has not been afforded a VA 
examination that included an etiological opinion, after a 
review of his entire claims file, as to his claim for service 
connection for PTSD.  Additionally, the evidence presently 
includes a verified stressor as noted above.  Thus, the Board 
finds that a new examination should be scheduled to determine 
whether the veteran meets the diagnostic criteria of PTSD.  
38 C.F.R. § 3.159(c)(4).

Prior to the examination, any outstanding records of 
pertinent treatment should be obtained and added to the 
record.  

Further, the Board observes that the law is clear that VA 
will not deny a (PTSD) claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor, and allowing him/her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence. VA must make all 
reasonable efforts to obtain the relevant evidence.  
38 C.F.R. § 3.159(c).  As well, VA may submit any evidence 
that it receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  38 C.F.R. § 3.304(f)(3).  

In this case, the RO has not specifically sent a duty to 
assist letter as to a claim for service connection for PTSD 
related to a personal assault.  As noted above, the veteran 
has also essentially claimed that he was assaulted during his 
period of service.  As the matter is being remanded, the RO 
should send the veteran an appropriate stressor development 
letter providing full notice with regard to development of 
his claim for service connection for a psychiatric disorder 
related to a personal assault.  
        
Accordingly, the issue is REMANDED for the following:  

1.  In accordance with the provisions of 
M21-1MR, IV.ii..1.D.17.g and 
III.iv.4.H.30.b, the RO should send the 
veteran an appropriate stressor 
development letter.  The veteran should 
also be notified that in-service personal 
assault may be corroborated by evidence 
from sources other than the service 
records, as defined in 38 C.F.R. § 
3.304(f)(3).  All specific examples of 
alternative sources of evidence listed in 
section 3.304(f)(3) must be included in 
the notification to the veteran.  The RO 
should also send the veteran a new VA 
Form 21-0781a, Statement in Support of 
Claim for Service Connection for Post 
Traumatic Stress Disorder Secondary to 
Personal Trauma, and request he complete 
it with as much specificity as possible.  
The RO should inform the veteran that if 
he fails to return any form that would 
provide details regarding the in-service 
stressor event or fails to provide 
information useful to verifying this 
event, VA will have no choice but to 
proceed to decide the case based on the 
evidence of record.  An appropriate 
period of time should be allowed for the 
veteran to respond and/or submit 
additional evidence.  

2.  Ask the veteran to identify all 
medical providers who have treated him 
for PTSD since April 1999.  After 
receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of 
the related medical records which are not 
already in the claims folder.  
Additionally, relevant VA treatment 
records dating since April 1999 should be 
obtained.  

3.  Schedule the veteran for a VA 
psychiatric examination to determine 
whether he meets the diagnostic criteria 
for PTSD as a result of a verified in-
service stressor(s) or to an alleged in-
service personal assault.  The RO should 
inform the examiner of the stressor(s) 
that have been verified.  The examination 
report should include a detailed account 
of all pathology found to be present.  The 
report of the examination should include a 
rationale for all opinions expressed.  All 
studies or tests deemed necessary should 
be accomplished.  The claims folder must 
be provided to and reviewed by the 
examiner in conjunction with the 
examination.  

4.  Thereafter, review the veteran's claim 
for entitlement to service connection for 
PTSD.  If the claim is denied, issue a 
supplemental statement of the case to the 
veteran and his representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



